O’Connell, J.
These two suits in equity were brought to quiet title to two separate parcels of real estate situated in the city of Providence and more fully described in the bills of complaint. The cases were heard together by a justice of the superior court and in each cause a final decree was entered denying and dismissing the bill. Each cause is before us on the appeal of the complainant from the entry of such final decree.
The evidence, which was voluminous, was highly conflicting on all the essential issues and in our opinion a detailed statement of it is not necessary here. The trial justice found in effect that in each cause the complainant had not proven the allegations by a fair preponderance of the evidence. In addition to such conclusion each decree contained certain findings of fact which the complainants contend are not warranted by the evidence.
It is well settled that the findings of a trial justice in an equity case are entitled to great weight and will not be set aside unless they are clearly wrong. Nixon v. Connery, 71 R. I. 142; Di Libero v. Tagliaferri, 76 R. I. 302; Aiello v. *282Colavecchio, 79 R. I. 438. The conflict in the testimony-in the instant cause raised a clear issue of credibility for the trial justice to determine and he decided it in favor of the respondents. From our consideration of the testimony we cannot say that his findings of fact or the decree in each cause based thereon were clearly wrong, and therefore we cannot disturb them. We also have carefully considered complainants’ other contentions. They involve certain questions of law or mixed questions of law and fact which required the issues of fact to be determined first. In our opinion there is no merit in such contentions. Further we have considered the evidentiary rulings which were relied upon as a basis for the respective appeals and we find no reversible error therein.
Harold H. Winsten, for complainants.
John P. Cooney, Jr., Ira Marcus, for respondents.
The appeal of the complainant in each cause is denied and dismissed, the decrees appealed from are affirmed, and each cause is remanded to the superior court for further proceedings.